Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed on 03/14/2022.
Claims 1-2, 6 and 8-30 are currently pending and have been examined.
Claims 3-5 and 7 have been canceled by Applicant.
Claims 1-2, 6, 9, 12-13, 15-16, 20 and 22-24 have been amended by Applicant.
Claims 27-30 newly added.
Claims 1, 18-19, 23 and 29-30 have been further amended by Examiner.
Claims 1-2, 6 and 8-30 have been allowed.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Jim Stevens (Reg. No.: #35,691)  in a telephone interview on 04/13/2022, and in the following electronic communication on 05/11/2022. The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A system comprising a memory including program instructions and a processor configured to execute the instructions for the method, the method comprising: 
ingesting location event data, wherein the location event data is anonymized 
geohashing locations of the location event data to obtain geohashed locations that each has a precision that uniquely correlates the location event data to a vehicle; and 
identifying [[the]] a journey for [[a]] the vehicle from the location event data, wherein the journey identification comprises tracking movement as indicated by the geohashed locations over a period of time to determine a journey segment for the journey for the vehicle. 
18. (Currently Amended) The system of claim 17, wherein the minimum distance of travel criterion is from 
19. (Currently Amended) The system of claim 18, wherein the minimum distance of travel criterion is 
23. (Currently Amended) The system of claim 21, wherein the active vehicle detection comprises: identifying the vehicle path from the plurality of events over the period of time includes using a connected components algorithm, and wherein use of the connected components algorithm includes identifying the vehicle path in a directed graph, wherein in the graph, a node is [[a]] the vehicle and a connection between nodes is the identified vehicle path.
29. (Currently Amended) A system comprising a memory including program instructions and a processor configured to execute the instructions for the method, the method comprising: 
ingesting a plurality of anonymized location event data entries, wherein each of the plurality of anonymized location event data entries specifies a location and an event without information identifying any single vehicle; 
geohashing the location of each of the plurality of location event data entries to obtain a geohashed location having a precision that uniquely correlates the event of the location event data entry to a first vehicle; 
identifying a first journey segment for the first vehicle from the plurality of location even data entries; 
identifying a second journey segment for the first vehicle from the plurality of location even data entries, wherein the identification of the first and second journey segments comprises tracking movement as indicated by the geohashed locations over a period of time; and 
determining a journey for the first vehicle, wherein the journey incudes the first journey segment and the second journey segment.
30. (Currently Amended) A system comprising a memory including program instructions and a processor configured to execute the instructions for the method, the method comprising: 
ingesting a plurality of anonymized location event data entries, wherein each of the plurality of anonymized location event data entries specifies a location and an event without information identifying any single vehicle; 
geohashing the location of each of the plurality of location event data entries to obtain a geohashed location having a precision that uniquely correlates the event of the location event data entry to a first vehicle; and 
identifying a vehicle path from the plurality of events tracking movement as indicated by the geohashed locations over [[the]] a period of time, the identification comprising using a connected components algorithm in which a node represents the geohashed location.

Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome the claims 2 and 12-13 objections to from the previous Office Action prepared by the previous Examiner.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments and Examiners amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 3, 5, 12-13, 15-16 and 20 from the previous Office Action prepared by the previous Examiner.

Claim Rejections - 35 USC § 101
1.	Applicant’s amendments have overcome the 101 rejections to claims 1-2 and 8-22 from the previous Office Action prepared by the previous Examiner.

Double Patenting
1.	Applicant’s amendments have overcome the nonstatutory double patenting rejection from the previous Office Action prepared by the previous Examiner.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the previous Examiner was able to find the closest prior art of record, which is Agrawal (US 20150278277A1) taken either individually or in combination with other prior art of Rana (US 20140274154A1), Milton (US 20180040011A1) and Das (NPL: “Automated Urban Travel Interpretation: A Bottom-up Approach for Trajectory Segmentation,” Published 11/23/2016 and provided by Applicant), who describe a method of reconciling different entity identifiers of a same entity; the method that receives a plurality of series of location-time data items from a plurality of tracking systems that each track one or more entities; each series of location-time data items associated with an entity identifier; the method that categorizes each location-data item into a space-time region; the method that generates a track for each of the plurality of series of location-time data items based on the space-time regions into which the location-data items are categorized, and that generates a track signature for each of the generated tracks based on a segment of the generated track; the method that compares the track signatures to find matching track signatures; based on a plurality of matching signatures, the method that reconciles the plurality of entity identifiers associated with the plurality of matching signatures to a particular entity.
In performing additional search in response to amended and newly added claims, the undersigned Examiner was able to find the closest prior art of record, which is Torgerson (US 20160293000A1) taken either individually or in combination with other prior art of Kieser (US 20160042261A1) and  Pandurangarao (US 11138885B2), who describe various systems and methods for collecting and generating analytics of data from motor vehicle safety and operation systems are disclosed herein; various minor vehicle incidents and events such as hard braking, swerving, deceleration, tracked and correlated to geographic locations; event data for these incidents that may be collected, aggregated, anonymized, and electronically communicated to a processing system for further analysis and identification of problematic roadway and traffic conditions.
In regards to claims 1-2, 6 and 8-30, Agrawal (US 20150278277A1) and Torgerson (US 20160293000A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
identifying a journey for the vehicle from the location event data, wherein the journey identification comprises tracking movement as indicated by the geohashed locations over a period of time to determine a journey segment for the journey for the vehicle;
identifying a second journey segment for the first vehicle from the plurality of location even data entries, wherein the identification of the first and second journey segments comprises tracking movement as indicated by the geohashed locations over a period of time; 
identifying a vehicle path from the plurality of events tracking movement as indicated by the geohashed locations over a period of time, the identification comprising using a connected components algorithm in which a node represents the geohashed location.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662